Order entered February 26, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01308-CR
                                       No. 05-14-01309-CR

                             GERARDO DELACRUZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F13-21654-R,F12-22418-R

                                            ORDER
       The Court REINSTATES the appeals.

       On January 23, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On February 25, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the January 23, 2015 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    LANA MYERS
                                                              JUSTICE